By the Court, Bronson, J.
On the death of the owner, an estate per craire me becomes a chattel real, and goes as assets to the executor or administrator to be applied and distributed as part of the personal estate of the testator or intestate. (1 R. S. 722, § 6 ; 2 id. 82, § 6.) The cause of action accrued after the death of the intestate, and the plaintiff did not necessarily sue in his representative character. In such cases it is well settled that an executor or administrator must pay costs if his suit fails.
Motion granted.